NO. 12-01-00099-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MARY FRANCES JOHNSON,§
	APPEAL FROM THE 115TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

AUBREY MELTON JOHNSON,
APPELLEE§
	UPSHUR COUNTY, TEXAS




PER CURIAM
	The parties hereto have filed an agreed motion to reverse the judgment and to remand the
case to the 115th District Court for entry of a divorce decree in accordance with the terms of a
settlement agreement.  The motion has been signed by the attorneys for both parties and represents
that the parties' agreement disposes of all issues presented for appeal.  Because the parties have met
the requirements of Tex. R. App. P. 42.1(a)(1), the motion is granted, the trial court's judgment is
reversed and the cause is remanded to the district court for entry of a divorce decree in accordance
with the terms of the settlement agreement.

Opinion delivered September 19, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J. 




DO NOT PUBLISH